Justice LEE,
concurring in the judgment:
1 38 I agree with the judgment of the court but write separately to highlight a disagreement with the majority's analysis on a threshold issue. Specifically, though I would affirm the dismissal of Winward's PCRA petition as time-barred, I would do so by expressly repudiating the "egregious injustice" exception invoked by the court.
39 We have no authority to apply such an exception. It is a remnant of a long-since repealed section of the PCRA,1 which we of course have no business reviving through our case law. Our authority to invoke exceptions not codified in the PCRA is necessarily limited to-and defined by-our interpretation of the constitutional provisions that dictate the seope of the right of post-conviction review by extraordinary writ. Because there is no viable challenge to PCRA's time bar before us, we should apply the statute as written and decline the invitation to invoke presumed exceptions to it.
140 The majority's objections to this approach are twofold: (a) the constitutional objections to the PCRA's time-bar provision were not raised by Winward below and were thus waived; and (b) it is "improvident" to address constitutional questions that are not amply briefed by the parties, and preferable to avoid the matter by assuming arguendo the power to apply an exception (styled a "threshold test") set forth in a repealed statutory provision. I disagree with both points.
41 Though Winward failed to preserve an express constitutional challenge to the PCRA's time bar, see supra ¶¶ 8-11, his invocation of the "egregious injustice" exception to the PCRA rests on an implied-but nonetheless clear-constitutional premise. Our authority (if any) to recognize an exception outside the bounds of the PCRA must necessarily be rooted in the constitution. There is no other possible basis for an extra-statutory exception. By invoking the "egregious injustice" exception, therefore, Winward necessarily raised the question whether there is any constitutional basis for it.
T 42 Our precedents are hardly a barrier to reaching this question-or for deeming Win-ward to have waived it. Although we have recently proceeded on the arguendo assumption of judicial power to invoke exceptions outside the statute, our cases neither identify any basis to do so nor resolve the matter conclusively. Under the cireumstances, the parties can hardly be faulted for failing to analyze squarely the question of the constitutional basis for our authority in this area.
143 Now that this fundamental question has been identified (as it was at oral argument in this case), however, we can hardly proceed without addressing it on its merits. If we are to apply an "egregious injustice" exception, we must first identify the nature of our authority to do so. We cannot defensibly find such an exception unsatisfied without describing its content, and we cannot describe its content without articulating its basis in law. A decision in this case accordingly requires an analysis of this question, which is properly-if implicitly and without ample briefing-presented to us.
144 The court's contrary conclusion purports to find root in a principle of judicial restraint-of avoiding the constitutional question of the seope of our authority to invoke extra-statutory exceptions to the PCRA's time-bar rule in light of the parties' inadequate briefing. Supra ¶ 18. Yet in its application, the court necessarily (if implicitly) decides the very question it purports to avoid. Specifically, in concluding that Win-ward cannot satisfy the "egregious injustice" exception, the court is necessarily invoking a constitutional prerogative to define the scope of such an exception. This is not restraint. It is an effective assumption of power-an assumption in a black box without any indication of its basis in law.
T45 I concede the need for briefing addressed more explicitly to the question of the constitutional source of our authority to rec*271ognize an exception to the PCRA's time-bar provisions. For that reason I would have entered an order calling for such briefing in this case. My colleagues obviously saw the matter differently, preferring instead to postpone such briefing and analysis for a future case.2 That is their prerogative. But having made that decision, the court is in no position to avoid grappling with this question on the ground that it was inadequately briefed.
146 To resolve the matters before us on the basis of law, we must address forthrightly the scope of our constitutional authority, if any, to invoke exceptions to the PCRA. It makes no legal sense to refuse to do so. And logically we cannot decide this case on a middle ground of "restraint" without effectively deciding the key constitutional question.
1 47 I write separately to express my disagreement with the court's methodology and to identify the grounds on which I would affirm the district court. First, I would reject Winward's "egregious injustice" argument on the ground that we lack the power to perpetuate a repealed statutory standard or to engage in common-law regulation in a field occupied extensively by a statute. Second, I would clarify that any basis for an "egregious injustice" exception must be located in a provision of the constitution. Finally, I would find that there is no constitutional ground for any such exception, and would affirm on that basis.
I
T48 The 2008 amendments to the PCRA prescribe the "sole remedy" for post-conviction review of a conviction or sentence, "re-plac{ing] all prior remedies for review, including extraordinary or common law writs." Utax Cope § 78B-9-102(1) (2008); In so doing, these amendments also repealed a preexisting statutory exception to the PCRA's time bar-one that allowed courts, in the "interests of justice," to "exeuse a petitioner's failure to file" a petition within the timeframe prescribed by statute. UTAK CopE § 78-85a-107(8) (1996).
1 49 In Peterson v. Kennard, we acknowledged that these amendments "appear[ ] to have extinguished our common law writ authority." 2008 UT 90, 16 n. 8, 201 P.3d 956. Yet we have never definitively disclaimed any lingering judicial power to recognize an extra-statutory exception to the time bar imposed by the PCRA. It is time to do so now. No such power can persist in the face of a constitutional exercise of legislative power to regulate the process of post-conviction review. If the PCRA's time bar is constitutional (as I believe it is for reasons explained below), our judicial power is constrained to the interpretation and application of the statute. We have no common-law power to regulate in the face of a comprehensive statute, and certainly no authority to revive repealed legislation.
150 That conclusion is not at all undermined by the fact that the post-conviction habeas right is protected by the constitution. Constitutionally guaranteed rights are not impervious to regulation.3 And as we have recently emphasized, the power to regulate constitutional claims unquestionably encom*272passes the right to subject them to time bars. See FundAmentalist Church of Jesus Christ of Latter-Day Saints v. Horne, 2012 UT 66, ¶ 52, 289 P.3d 502 (holding that even constitutional claims can be time-barred)4 That proposition is well settled. It is universally understood that the legislature may impose reasonable limitations on the assertion of federal constitutional rights. See Michel v. Louisiana, 350 U.S. 91, 97, 76 S.Ct. 158, 100 L.Ed. 83 (1955); see also Horne, 2012 UT 66, ¶ 52, 289 P.3d 502. The same goes for rights rooted in our state constitution. See Bott v. DeLand, 922 P.2d 732, 748 (Utah 1996) (stating that rights granted to citizens under the Utah Constitution "are subject to reasonable regulation"), abrogated on other grounds by Spackman ex rel. Spackman v. Bd. of Educ., 2000 UT 87, 16 P.3d 533.5
151 That said, the legislative power to regulate the assertion of constitutional rights is not unlimited. But the limits are defined by the constitution itself. The question, then, is whether the legislature's regulation of rights guaranteed by the constitution somehow runs afoul of a constitutional standards.6 See Utah Sch. Bds. Ass'n v. Utah State Bd. of Educ., 2001 UT 2, ¶ 11, 17 P.3d 1125 (reiterating that the plenary legislative power is "subject only to the limitations or prohibitions imposed by the state constitution" (internal quotation marks omitted)).
II
52 Our authority to override the PCRA's time-bar provisions with an "exception" of our own making is accordingly limited. We possess that power only if it is mandated by the constitution-or, in other words, if the PCRA's time bar is itself unconstitutional. I see no way to decide this case as presented without addressing the threshold question of the source of our power (if any) to promulgate exceptions like the "egregious injustice" standard proffered by Winward. In applying an exception invoked arguendo, the court is certainly not "avoiding" this question, see supra ¶ 18, in any meaningful sense. It is instead resolving a key question sub silentio and without any analysis.
53 The majority's approach here mirrors that in Gardner v. State, 2010 UT 46, ¶¶ 93-97, 234 P.3d 1115, where the court rejected an "egregious injustice" ground for excusing a time bar under the PCRA by concluding that the petitioner had failed to establish that "any such exception would apply to him" even if it was viable. Supra ¶ 5 (citing Gardner, 2010 UT 46, ¶ 93, 234 P.3d 1115). Following Gardner, the "egregious injustice" exception (or "threshold test," as the court now puts it7) is deemed to require the petitioner to "persuade the court that, given the combined weight of the meritoriousness of the petitioner's claim and the justifications for raising it late, the court should consider recognizing an exception to the PCRA's procedural rules." Supra ¶ 20 (internal quotation marks omitted). That exception, however, is nothing more or less than the statutory "interest of justice" exception to the PCRA set forth in Adams v. State, 2005 UT 62, 123 *273P.3d 400, which in turn was based on a now-defunet version of the PCRA, CopE § 78-85a-107(8) (2002).
54 The majority has hardly avoided the question of the basis for our authority to prescribe exceptions to the PCRA. It has decided that question for the purpose of resolving this case, and has done so by reviving the language of a provision repealed by our legislature. I see no way to justify that as an act of judicial restraint. It seems to me to be quite the opposite. And the application of the repealed statutory provision is in no way an act of avoidance. We cannot logically assert that a petitioner who fails to satisfy the repealed statutory standard "certainly cannot qualify" under an undefined "egregious injustice" exception. See supra ¶ 20 n. 5. That is true if and only if the latter standard is more rigorous than that repealed by the legislature. But we have no way to know that unless and until we say what we mean by "egregious injustice"-which of course we cannot do without identifying its legal basis (in the constitution or elsewhere).
1 55 Thus, the court has not stopped short of defining the nature and seope of the "egregious injustice" exception so much as it has done so sub rosa. Such a move is troubling.8 We are oath bound to decide cases in accordance with the law. That oath subsumes a duty to identify the law that governs our decisions. And the failure to do that leaves us open to the criticism that other factors may be guiding our decisionmaking9 That possibility mandates an analysis of the legal basis of an "egregious injustice" exeeption before we apply it.
T 56 If we are to apply that exception, we must start with an analysis of any basis for it in the constitution. For this reason, Win-ward preserved a very narrow constitutional challenge by arguing that an "egregious injustice" exception exists and should be applied to him. My analysis of that question yields a straightforward answer: We have no constitutional authority to prescribe an extra-statutory "egregious injustice" exception of any sort, as the PCRA's time-bar provisions fall comfortably within the ample authority the legislature retains to regulate post-conviction relief.
III
T 57 Under the Utah Constitution, the domain of the legislative and judicial authority over post-conviction review is defined by the Suspension Clause.10 This provision states *274that "(tlhe privilege of the writ of habeas corpus shall not be suspended, unless, in case of rebellion or invasion, the public safety requires it." Urax Const. art. I, § 5. That limitation leaves room for the legislature to implement processes and procedures that confine and define habeas review so long as they stop short of a "suspension" of the writ.
T58 Our judicial authority in this field is defined by this same principle We may invoke exceptions to the regulatory terms of the PCRA if-and only to the extent that-the statute effectively "suspends" the writ of habeas corpus. In that event the PCRA would be unconstitutional, and we would have the authority and the responsibility to identify its unconstitutionality and remedy it by striking down any offending provisions.
59 I find no plausible basis in the Suspension Clause for striking down the PCRA's time bar-or, conversely, for invoking authority for a judicial exception (for "egregious injustice" or otherwise) to it.11 The courts considering the constitutionality of time bars like the PCRA's have uniformly upheld them against Suspension Clause challenges.12 In so doing, they have recognized that "[alny legal system, including habeas corpus, requires procedures to implement it.... [Slo long as those procedures are reasonable for persons who seek redress[,] they do not offend the state constitutional ban on suspending habeas corpus." Bartz v. State, 314 Or. 353, 839 P.2d 217, 224 (1992).
T 60 Thus, PCRA-like post-conviction procedures are uniformly upheld as constitutional because they are "a reasonable substitute for the writ," id. do not "materially impair{ ]" the habeas right, Davis v. State, 443 N.W.2d 707, 709 (Iowa 1989), or are neither "inadequate nor ineffective," Swain v. Pressley, 430 U.S. 372, 381, 97 S.Ct. 1224, 51 L.Ed.2d 411 (1977).13 Across the board, courts uphold these time bars because they give petitioners a meaningful opportunity to contest their confinement. See Baker v. Grams, No. 10-C-412, 2010 WL 4806992, at *3 (E.D.Wis. Nov. 22, 2010) ("[Clourts have ... unanimously upheld the constitutionality of [the PCRA's federal analogue's one-year] limitations period.").
1 61 Implicit in these holdings is an important premise regarding the scope of the underlying constitutional right of habeas review. The reasonableness or adequacy of any replacement statutory scheme necessarily depends on the character of the right the original remedy protected. So, some courts *275require the post-conviction remedy replacing the writ to be a reasonable substitute for the habeas right as it was traditionally or historically understood.14 And, historically, the ha-beas writ typically was available only to contest a sentence or conviction imposed by a court lacking adequate jurisdiction. See, e.g., In re Runyan, 121 Wash.2d 432, 853 P.2d 424, 430 (1993). Indeed, this was the understanding of the writ when our own constitution was enacted. See Ex parte Hays, 15 Utah 77, 47 P. 612, 614 (1897). In one of this court's earliest habeas opinions, we explained that "[wlhere a case bas been tried in a district court, and the judgment rendered at the trial has been affirmed by the supreme court, such trial and judgment will be presumed to be legal, and cannot be questioned upon habeas corpus for anything except a want of jurisdiction." Id.15 For states recognizing this narrow view, then, post-conviction relief procedures are a reasonable substitute as long as they preserve the "core" of the habeas right: a petitioner's ability to contest the sentencing/convicting court's jurisdiction over his person and over the subject matter of the case.
T 62 Other courts have defined the habeas right as encompassing broader contests to executive confinement. See, e.g., Wiglesworth v. Wyrick, 531 S.W.2d 713, 717 (Mo.1976) (en banc). According to the Missouri Supreme Court, for example, "the suspension prohibited relates to denial of the substantive right to have judicial inquiry into the cause of and justification for allegedly illegal detention." Id.; see State v. Towery, 143 Ala. 48, 39 So. 309, 309 (1905) ("The 'suspension' of the writ which is prohibited means the denial to the citizen of the right to demand an investigation into the cause of his detention."). For these courts, habeas is not suspended as long as its replacement leaves petitioners with some reasonable opportunity to have their claims heard on the merits. See Lucidore v. N.Y. State Div. of Parole, 209 F.3d 107, 113 (2d Cir.2000).
T 63 Ultimately, we need not commit ourselves to either conception of the core habeas right-the narrow jurisdictional inquiry or the broader merits-based one-because the PCRA's procedural requirements appear to be a reasonable substitute under either formulation. Petitioners have ample time before the statute of limitations runs to contest either the court's jurisdiction over them or to begin the process of having their claims heard on the merits. See Brooks v. Olivarez, No. C 98-134 MJJ (PR), 1998 WL 474160, at *2 (N.D.Cal. Aug. 5, 1998) ("That one year gives the [petitioner] plenty of time to get to [the] court and leaves room for the inevitable delays in mail, unpredictable lockdowns, as well as interruptions in research and writing time common in prison."). The one-year time bar does not foreclose inquiry into illegal detention or cireumseribe it unreasonably. It imposes rational and reasonable processes to make these inquiries manageable and speedy.
T64 I would thus conclude that the PCRA's time bar survives scrutiny under the Suspension Clause. And because our power to override statutes is defined by the extent of its unconstitutionality, I would find that the PCRA stands intact as enacted-and without judicial amendment under an "egregious injustice" exception.
IV
T 65 Although I agree with the result the court reaches, I cannot endorse the majori*276ty's approach. It perpetuates the uncertainty created in Gardner and fosters, without deciding, the notion that this court wields some ephemeral power residing between the explicit lines of our constitutional authority. We have no such power. I would decide this case on grounds that clarify that fundamental point.

. Compare Utah Code § 78-35a-107(3) (1996) ("If the court finds that the interests of justice require, a court may excuse a petitioner's failure to file within the time limitations."), with Uran Cops § 78B-9-107(3) (2008) ("'The limitations period is tolled for any period during which the petitioner was prevented from filing a petition due to state action in violation of the United States Constitution, or due to physical or mental incapacity.").


. The court's call for better briefing in future cases, supra ¶ 18, implies a concession to the inadequacy of briefing here. As the majority acknowledges, the parties here have failed to address at any length the nature of "the [egregious injustice] exception itself, its parameters, and the basis for this court's constitutional authority for recognizing such an exception." Supra ¶ 18. But if such briefing is important in future cases, it is no less essential here. The "framework" the court provides for future litigants could easily have been set forth in a supplemental briefing order in this case. And in my view we had an obligation to order such briefing here. Both Winward and the State are entitled to have their dispute resolved in accordance with the law. So our acknowledgement of an inability to do so under the parties' present submissions necessarily requires further briefing-not just in future cases but also here.


. Cole v. State, 608 So.2d 1313, 1317-18 (Miss.1992) ("These statutes of repose apply with full force to all claims and courts cannot refuse to give the statute effect merely because it seems to operate harshly in a given case. The establishment of these time boundaries is a legislative prerogative. That body has the right to fix reasonable periods within which an action shall be brought and, within its sound discretion, determine the limitation period.... It should not be the province or function of this court to intrude upon an area peculiarly within the channel of legislative action.").


. See also Int'l Union of Operating Eng'rs, Local No. 3 v. Utah Labor Relations Bd., 115 Utah 183, 203 P.2d 404, 408 (1949) ("[NJone of the constitutional guarantees embodied in the first eight amendments to the Constitution of the United States are absolute rights. All of them are subject to some regulation by the state.").


. See, e.g., People v. Wiedemer, 852 P.2d 424, 435 (Colo.1993) (en banc) (recognizing that reasonable time limitations may be placed on the exercise of constitutional rights); Davis v. State, 443 N.W.2d 707, 709 (Iowa 1989) (same); Cole, 608 So.2d at 1318-19 (same); Bartz v. State, 314 Or. 353, 839 P.2d 217, 224-25 (1992) (same).


. See also Utah Fuel Co. v. Indus. Comm'n, 73 Utah 199, 273 P. 306, 311 (1928) (per curiam) ("(It] is the view of a majority of the court ... that the act fixing the time within which an application may be made to this court for the writ [of certiorari] does not infringe upon the judicial powers of this court conferred upon it by ar the Constitution. ...").


. The majority never explains-and I fail to understand-how a repealed statutory exception can become a "threshold test" for determining whether petitioners have asserted a viable claim to an uncodified exception to the statutory time-bar. We cannot continue to assume that language the legislature chose to excise from a statute has any continuing relevance to this question, either as an "exception" in its own right or as a "'test'" to determine whether we should decide if an exception exists. Surely the terminology is irrelevant, as an extra-statutory "threshold test" is no more compatible with the statute than an extra-statutory "exception."


. If resolving these issues without adequate briefing is "imprudent," supra ¶ 18 n. 4, then doing so sub silentio and without any analysis is much more so. We cannot reasonably shun supplemental briefing, moreover, on the ground that the legal basis for an "egregious injustice" exception was "not raised by either party." Supra ¶ 18 n. 4. Winward necessarily raised the issue by filing a PCRA petition rooted in this exception. We cannot rule on that petition without deciding the basis, if any, for the exception.


. I say that without any intention to attribute any extra-legal grounds for the court's decision today. I have no reason to doubt my colleagues' good-faith attempt to resolve this case in accordance with the law as they perceive it. My point is just that the "law" set forth in the court's opinion is undefined in both origin and content, and that an arguendo approach of that sort leaves parties in this case and in future cases without any capacity to understand or predict our deci-sionmaking.


. The question of how much regulation of the habeas writ is too much is answered in the Constitution, in this instance, only by the Suspension Clause. Winward argues that the legislature cannot impose a conclusive time bar on his post-conviction relief petition. This amounts to an argument that the legislature's regulation suspends the habeas writ. The only other constitutional provision of any conceivable relevance is the grant of original jurisdiction to this court over extraordinary writs, in article VIII, section 3. But that provision is not implicated in this case. Winward did not present a petition for review in this court. He filed only a PCRA petition in the district court, under the terms of the statute. Our authority here is thus only in our capacity as an appellate court reviewing a PCRA petition filed in the district court. The case thus presents no question whether the PCRA somehow displaces our original jurisdiction under the constitution, given that no such jurisdiction has been invoked.
Winward's other constitutional arguments ask us to strike down the PCRA's time bar under a range of other constitutional provisions, including article 1, section 9 (excessive bail and cruel punishments); article I, section 11 (open courts); article V, section 1 (distribution of powers); article VIII, section 4 (supreme court rulemaking power); and article VIII, section 5 (right of appeal). Even assuming that such arguments are properly before us, they nonetheless fail. A time bar for post-conviction relief simply does not *274implicate any of these provisions. A statute that prescribes time limits for invocation of a judicial remedy cannot possibly amount to cruel punishment, deny all right to appeal, close the courts to petitioners, or infringe on this court's jurisdiction to promulgate rules. Thus, because only the Suspension Clause could invalidate the PCRA's time bar in this case, I confine my discussion to that constitutional provision alone.


. My analysis of this question is necessarily tentative, given the lack of extensive briefing on this question. But it cannot be dismissed as unnecessary-certainly not by the majority, which has resolved the question I am addressing (albeit implicitly and for the sake of argument) while declining to order further briefing on it. Thus, the discussion set forth here is a response to both Winward's insistence that an "egregious injustice" exception exists and the majority's invocation and implicit adoption of that exception. My point is simply that if we accept the propriety of the court's decision to evaluate and apply an extra-statutory exception, it would have to be under the constitution, and Winward's case would fail on its merits under that framework.


. See Delaney v. Matesanz, 264 F.3d 7, 12 (1st Cir.2001) (holding that AEDPA's-the federal analogue to Utah's PCRA-one-year limitation does not offend the federal Suspension Clause and citing Eleventh, Second, Fifth, and Tenth Circuit Court cases in accord); Commonwealth v. Zuniga, 772 A.2d 1028, 1031-32 (Pa.Super.Ct.2001) (upholding one-year statute of limitations on PCRA petitions); In re Runyan, 121 Wash.2d 432, 444-45, 853 P.2d 424 (1993) (en banc) (same); see also People v. Wiedemer, 852 P.2d 424, 435 (Colo.1993) (en banc) (upholding three-year statute of limitations); Davis v. State, 443 N.W.2d 707, 709-10 (Iowa 1989) (same); Battrick v. State, 267 Kan. 389, 985 P.2d 707, 714-15 (1999) (upholding thirty-day limitation); Bartz v. State, 314 Or. 353, 839 P.2d 217, 224-25 (1992) (holding that 120-day time limit for post conviction collateral attacks did not violate state Suspension Clause); Potts v. State, 833 S.W.2d 60, 61-62 (Tenn.1992) (holding that three-year statute of limitations was not an unconstitutional suspension of the writ of habeas corpus).


. See also Passanisi v. Dir., Nev. Department of Prisons, 105 Nev. 63, 769 P.2d 72, 74 (1989) ('The legislature may ... impose a reasonable regulation on the writ of habeas corpus, so long as the traditional efficacy of the writ is not impaired.").


. See In re Runyan, 853 P.2d at 430 ("[This court has looked to the scope of the common law privilege at the time of our state suspension clause's enactment as defining the privilege protected by our state constitution."); State ex rel. Glover. v. State, 660 So.2d 1189, 1196 (La.1995) (same), abrogated on other grounds by State ex rel. Olivieri v. State, 779 So.2d 735 (La.2001).


. See In re Whitmore, 9 Utah 441, 35 P. 524, 525 (Utah Terr.1894) ("If the court had jurisdiction of the person of the defendant, and of the subject-matter out of which the alleged contempt arose, then the door for release by means of a writ of habeas corpus is closed, except it may be in cases where excess of jurisdiction is clearly apparent."); In re Whetstone, 9 Utah 156, 36 P. 633, 633 (Utah Terr.1893) (per curiam) (rejecting habeas corpus petition where the court had jurisdiction); Ex parte Springer, 1 Utah 214, 214 (Utah Terr.1875) (refusing to grant habeas relief even if the grand jury issuing the indictment was illegal); Ex parte Dixon, 1 Utah 192, 193-94 (Utah Terr.1875) (granting habeas relief where the issuing court lacked jurisdiction over the petitioner).